 



EXHIBIT 10.1
NOTE: PORTIONS OF THIS EXHIBIT ARE THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST BY THE REGISTRANT TO THE SECURITIES AND EXCHANGE COMMISSION.
SUCHPORTIONS HAVE BEEN REDACTED AND ARE MARKED WITH “[***]” IN PLACE OF THE
REDACTED LANGUAGE.
AMENDMENT TO THE REMOTE PROCESSING AGREEMENT
BETWEEN
SUNGARD FINANCIAL SYSTEMS LLC
AND
PENSON FINANCIAL SERVICES, INC.
This Amendment (“Amendment”) is dated July 25, 2006 and made to that certain
Remote Processing Agreement between SunGard Financial Systems LLC (formerly
SunGard Financial Systems Inc.) (“SunGard”) and Penson Financial Services, Inc.
(“Customer”) dated July 10, 1995 and amended as further described below.
BACKGROUND
SunGard and Customer are parties to that certain Remote Processing Agreement
dated July 10, 1995, as amended by amendments dated March 27, 2002, August 1,
2002, September 17, 2004, August 1, 2005 and August 15, 2005 (hereinafter
collectively referred to as the “Original Agreement”).
Customer is contemplating *** and Customer desires to process such business
under the Original Agreement.
SunGard and Customer desire to modify the terms of the Original Agreement, all
pursuant to the terms and conditions thereof.
Now, therefore, the parties intending to be legally bound agree as follows:
1. Extension of Original Agreement. The Initial Term of the Original Agreement
is hereby extended until July 25, 2012, which date shall hereafter be the “New
Extension End Date” for purposes of this Addendum and the Original Agreement.
Thereafter, this Agreement will automatically renew for successive one hundred
eighty (180) day renewal terms (each a “Renewal Term”) unless either party gives
the other written notice of its desire not to enter into an additional Renewal
Term at least ninety (90) days prior to the New Extension End Date or the end of
any Renewal Term.
2. Early Termination Fee. Section 8.2(b) of the Original Agreement is hereby
deleted and replaced in its entirety with the following:

  8.2(b)    Customer acknowledges that SunGard has made significant concessions
on its per trade fees, that the parties’ reasonable expectations of SunGard’s
profits under this Agreement are greater than can be accounted for by the new
minimum trading fees, and that it would be extremely difficult to measure in
advance what SunGard’s actual profits under this Agreement will be. Therefore,
the parties have expressly agreed that under certain circumstances set forth
below Customer will, at its option, either pay SunGard the required monthly
Calculation Amount (“Ongoing Payment Option”) until the New Extension End Date
(or the end of any agreed to Renewal Term) or a defined lump sum termination fee
calculated as set forth below as a reasonable estimate of SunGard’s profits
under this Agreement and as liquidated damages and not as a penalty.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



      Accordingly, if there is any termination of this Agreement on the part of
Customer before the New Extension End Date or the end of the applicable Renewal
Term (for any reason other than a material uncured (which cure shall have been
effected as required in the Agreement) default (which default shall include any
material breach of any material provision of the Agreement) by SunGard), or if
Customer ceases to use the System as its complete and official books and records
(for U.S. accounts) prior to the New Extension End Date or the end of the
applicable Renewal Term (other than pursuant to operation of Section 9.3 or to
the extent Customer selects the Ongoing Payment Option by written notice to
SunGard), Customer will pay to SunGard the Calculation Amount (as defined below)
multiplied by the number of months (with a one time adjustment for the number if
days in any incomplete monthly period) between the effective date of termination
(or cessation of use of the System as the complete and official books and
records for U.S. accounts other than pursuant to operation of Section 9.3, if
sooner) and the New Extension End Date or the end of the applicable Renewal
Term. As used in this Section, the “Calculation Amount” shall mean *** Dollars
($***).

3. Fees. Effective on the earlier of (a) January 1, 2007 or (b) *** (the “New
Fee Effective Date”), Schedule C-1 of the Original Agreement shall be deemed
deleted in its entirety and replaced with the Schedule C-1 attached hereto.
Existing pricing will remain in effect prior to the New Fee Effective Date.
4. Customer Processing Fees for CCS System. The $*** monthly minimum under the
CCS Agreement (as described in the Amendment dated August 1, 2005) shall
terminate effective January 1, 2007.
5. Assignment and Processing of New Business. Section 9.3 of the Original
Agreement is hereby amended by deleting the third sentence in its entirety and
adding the following at the end of the Section:

      In the event that Customer chooses to process trades for a current
customer of SunGard’s Phase 3 System (“Acquired Entity”) then Customer may
process such Acquired Entity’s trades under the terms of the agreement the
Acquired Entity had maintained with SunGard until Customer and SunGard have
mutually agreed to the terms and fees payable by Customer (honoring any trade
rates and minimums in the existing Acquired Entity’s Phase 3 agreement) to
process such business under this Agreement. In the event the parties do not
reach mutual agreement as to the fees payable for such Acquired Entity within
thirty (30) calendar days of the date Customer notifies SunGard in writing of
such acquisition, Customer may choose to process such Acquired Entity’s trades
on a system other than Phase 3 and/or other SunGard systems.         The parties
acknowledge that fees under this Agreement have been established based on the
mix and types of business processed by Customer as of July 25, 2006, which is
predominately correspondent clearing in USD equities and options on USD equities
(and, notwithstanding the forgoing date to the contrary, also inclusive of the
***, the “Standard Business”). During the course of this Agreement, if there is
a material change (solely with respect to the portion of the new business that
has changed, which shall be referred to as “Non-Standard Business”) in such mix
of Customer’s processing on the System, then the parties shall negotiate in good
faith to establish a new fee structure for such Non-Standard Business. In the
event the parties are not able to mutually agree to the fees payable for such
Non-Standard Business within thirty (30) calendar days of the date SunGard
notifies Customer in writing of the material change in Non-Standard Business,
then Customer is authorized to process such business on the Phase 3 System at
the rate for Non-Standard Business or, optionally, Customer may choose to
process such business on a system other than Phase 3 and/or other SunGard
systems.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



6. SLA. SunGard and Customer agree to add to the Agreement a service level
addendum (“SLA”) that will define minimum service levels for certain critical
business functions related to processing on the System and fee credits for
SunGard’s failure to meet the requirements of the SLA. The parties agree to work
together in good faith to define the specific measurements of the SLA and add
them as a Schedule to the Agreement as soon as reasonably agreed but, in any
event, no later than November 1, 2006. The maximum monthly SLA fee credit shall
be ***% of the Calculation Amount payable by Customer to SunGard; provided,
however, that such maximum monthly credit shall not be the sole remedy specified
for failure to meet certain of the service levels to be agreed upon at the time
of entry into such SLA.

7. Miscellaneous. Except as expressly amended hereby, the provisions of the
Original Agreement shall remain in full force and effect. All capitalized terms
used herein and not defined shall have the meanings ascribed to them in the
Original Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

                  SUNGARD FINANCIAL SYSTEMS LLC       PENSON FINANCIAL SERVICES,
INC.
 
               
BY: /s/ Gerard Murphy
      BY: /s/ Philip A. Pendergraft
 
     
 
PRINT NAME:
  Gerard Murphy       PRINT NAME:   Philip A. Pendergraft
 
               
PRINT TITLE:
  President       PRINT TITLE:   Executive Vice President
 
               
DATE SIGNED:
  July 25, 2006       DATE SIGNED:   July 25, 2006
 
               

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-1
TO REMOTE PROCESSING AGREEMENT
Original Agreement Date of June 10, 1995,
as amended
CERTAIN BUSINESS TERMS
(Pricing Schedule below is effective on the New Fee Effective Date)

1.   Trade Processing Fees for Standard Business. The cost per USD trades and
cancels and other Standard Business will be as noted below:

      Monthly Minimum Trade Processing Fees           =          $***

      Average Daily Trades   Cost per Trade
0 — ***
  Monthly Minimum Fee ($***)
*** & above
  $*** per additional trade

    Example. assume Penson average daily trades = *** for a particular month,
the following would apply.

             
i.
  0 — *** average daily trades =   $***    
ii.
  **** — *** trades =   $***    
 
           
 
                Total Monthly Trade Processing Fee =   $***    
 
                (**** trades X $*** per trade X Number of Business Days w/ Month
= $***)

2.   Trade Processing Fees for Non-Standard Business. The cost per Non-USD
trades and cancels and other non-Standard Business will be as noted below:

      Number of Trades per Month   Cost per Trade
0 — ***
  $***
*** — ***
  $***
*** & above
  $***

3.   Professional Services Rates for Virtual Resources Team.

     
Product Manager / Project Manager
  $*** per hour
Business Analyst
  $*** per hour
Programmer
  $*** per hour
 
    Semi-annual Minimum Professional Services Virtual Resources Team
Fee           =           $***

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

4



--------------------------------------------------------------------------------



 



  i.   Customer hereby commits to a semi-annual minimum professional services
fee of $*** in development / consulting work to be performed by a “Virtual
Resources Team” (exclusive of costs and expenses). For purposes of the foregoing
commitment, the term “semi-annual” shall mean the first six calendar months of
2007 and each six calendar month period thereafter. The Virtual Resources Team
shall consist of a team of developers and business analyst employees of SunGard
providing work on Customer approved projects at the rates stated above.     ii.
  SunGard will invoice Customer monthly for an amount equal to the actual number
of hours of work performed multiplied by the applicable rates. If the total
number of hours performed during any semi-annual period is less than *** hours,
then at the end of such Semi-Annual period Customer shall pay a true-up in the
amount of the shortfall in hours times the rates stated above. In the event
Customer is falling short of the required hours in a six-month period, Customer
may not request more than *** hours of work in a given month without 60 days
written notice. If adequate notice is provided and hours still fall short
through no fault of customer, SunGard shall then not penalize customer with said
“true up” for such shortfall.     iii.   Customer must utilize all committed
resources within each semi-annual period, and unused resources will not be
“carried over” to the next semi-annual period.

4.   Data Replication Services       Monthly Fee for up to *** existing files =
          $***       New files or previously non-replicated data elements may be
added for a reasonable one-time fee not to exceed $***.   5.   STN SWIFT
Application (per existing Amendment dated March 27, 2002)       Monthly Minimum
Fee =           $***

     
Per Messaging Pricing Schedule
0 — ***
  $***
*** —***
  $***
*** & above
  $***

  i.     New STN interfaces at quote   6.   STN CMU Application -Corporates,
Muni’s, & UIT’s (per existing Amendment dated September 17, 2004)       Monthly
Fee           =           $***   7.   Report Viewer Application (per existing
Amendment dated August 15, 2005)       Monthly Fee           =           $***  
8.   Phase3 Training

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

5



--------------------------------------------------------------------------------



 



    Customer will commit to contract with SunGard for additional Phase3 Training
at a minimum fee of $*** annually. Outlined below are the standard training
options for Customer consideration.

  a.   Access to four Online Phase3 modules                          $*** Per
Year
(5 users access per module per month * 4 modules * $*** per module)     b.  
Attend two standard one-day training seminars           $*** Per Year
(2 users per seminar * 2 seminars * $ *** per user at SunGard Training Facility)
    c.   Attend two standard two-day training seminars           $ *** Per Year
(2 users per seminar * 2 seminars * $ *** per user at SunGard Training Facility)
    d.   Attend two standard one-day training seminars           $ *** Per Year
(2 users per seminar * 2 seminars * $ *** per user at Customer location(s))
Instructors’ T&E is an additional cost     e.   Attend two standard two-day
training seminars            $ *** Per Year
(2 users per seminar * 2 seminars * $ *** per user at Customer location(s))
Instructors’ T&E is an additional cost

9.   Equipment and additional items not included in above charges (upon use or
request)

         
 
  Additional programming and developments   Quote
 
  ENFORMS & Blue Sheets   Quote
 
  Additional sets User Manuals   $150 per manual
 
  Muni —bond pricing   Quote
 
  Communications / Networking (lines, modem,.etc.)   Quote
 
  Equipment & Tapes   QuoteIRS Year-end Processing
 
 
Cost + 10%
   
 
  Attunity Product   Quote

10.   SunGard Offshore Services (SOS). Customer will consider in good faith to
use SOS for its offshore development needs on a non-exclusive basis subject to
the service being priced competitively and the value of the work products
created by SOS being of acceptable quality.   11.   Test Firms. Two additional
Phase3 test firms will be added for a fee of $*** per month. These firms are for
testing and not for production use.   12.   Stock Loan Firms. If requested by
Customer, one additional Phase3 firm will be added for a fee of $*** per month.
  13.   GMI. Customer will consider in good faith to use GMI for it’s processing
of Customer’s futures business subject to the product being no less useful and
at least as well priced as products of competitors.   14.   Third-Party Fees.
Customer will pay any and all applicable fees for third party services for which
SunGard has received prior written approval from Customer. Such services will be
invoiced to Customer on the SunGard monthly invoices (including market data
pricing, telecomm and other communications charges).

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

6